Citation Nr: 1546651	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder, not otherwise specified (NOS).

2.  Entitlement to an initial rating in excess of 20 percent for service-connected lumbar strain, with herniated disc at L4-5 and L5-S1, and multi-level annular disc tears (hereinafter, "lumbar spine disorder").

3.  Entitlement to an initial rating in excess of 10 percent for service-connected ulnar nerve entrapment with olecranon spur, left elbow.

4.  Entitlement to an initial compensable rating for service-connected migraine headaches.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a stomach disorder/acid reflux other than the service-connected duodenal gastritis.

8.  Entitlement to service connection for residual astigmatism, post-photorefractive keratectomy (PRK) surgery.

9.  Entitlement to service connection for diabetes.

10.  Entitlement to service connection for a heart disorder.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to service connection for a right wrist disorder.

13.  Entitlement to service connection for a left leg nerve disorder.

14.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to May 2009, including service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board acknowledges that the TDIU claim was not formally adjudicated by the July 2009 rating decision.  Nevertheless, the Board finds that it is properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record reflects that additional evidence has been added to the record that was not considered below, and that the Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of such in accord with 38 C.F.R. § 20.1304(c).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that the Veteran's skin disorder, heart disorder, right knee disorder, right wrist disorder, psychiatric disability rating in excess of 50 percent and TDIU claims require further development.  Accordingly, they are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability is manifested by at least anxiety, depressed mood, chronic sleep impairment, panic attacks, flattened affect, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships; resulting in occupational and social impairment characterized as reduced reliability and productivity.

2.  The Veteran's lumbar spine disorder is manifested by complaints of pain throughout the pendency of this case.  However, even when taking into account these complaints of pain the lumbar spine is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis, or incapacitating episodes as defined by VA regulation.

3.  The Veteran's ulnar nerve entrapment with olecranon spur, left elbow is manifested by no more than mild incomplete paralysis; it does not meet or nearly approximate the criteria of moderate incomplete paralysis.

4.  The Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.

5.  The Veteran's service-connected migraine headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

6.  Tinnitus had its onset in service.

7.  The Veteran's astigmatism is not considered a disability for VA purposes.

8.  The competent medical and other evidence of record does not reflect the Veteran has a stomach disorder/acid reflux other than his already service-connected duodenal gastritis. 

9.  The competent medical and other evidence of record does not reflect the Veteran currently has diabetes.

10.  The competent medical and other evidence of record reflects the Veteran has radiculopathy of the left lower extremity secondary to his lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of at least 50 percent for the Veteran's psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9435 (2014).

2.  The criteria for an initial rating in excess of 20 percent for the Veteran's service-connected lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2014).

3.  The criteria for an initial rating in excess of 10 percent for service-connected ulnar nerve entrapment with olecranon spur, left elbow, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8716 (2014).

4.  The criteria for an initial rating of 30 percent for the Veteran's service-connected migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

5.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for a grant of service connection for a stomach disorder/acid reflux other than the service-connected duodenal gastritis are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.317 (2014).

7.  The criteria for a grant of service connection for residual astigmatism, post-PRK surgery, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

8.  The criteria for a grant of service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317, 3.303 (2014).

9.  The criteria for a grant of service connection for radiculopathy of the left lower extremity, as secondary to service-connected lumbar spine disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board notes, however, that the Veteran's appeal as to his lumbar spine, ulnar nerve impairment of the left elbow, and migraine headaches all originate from a disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify as to these claims is satisfied.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the other claims adjudicated by this decision, the Board notes that the Veteran signed a notice acknowledgment in April 2009 which, in pertinent part, informed him of what was necessary to substantiate a service connection claim, what information and evidence is used by VA to determine disability rating(s) and effective date(s) should service connection be established, what information and evidence he must submit, and what information and evidence will be obtained by VA.  Therefore, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, he has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested regarding the claims adjudicated by this decision.  Moreover, he was accorded VA medical examinations regarding this case in May 2009, June 2009, March 2013, and September 2014 that contain relevant findings regarding these claims.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these findings were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record that specifically refutes the findings of the VA examinations, no prejudice has been demonstrated therein, and the Veteran has not reported his service-connected disabilities have increased in severity since the most recent examination.  As such, the Board finds that these examinations are adequate for resolution of this case.  The Board thus finds that the duty to assist the Veteran has been satisfied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  Higher Ratings

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As to the request for a higher schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Analysis - Depressive Disorder

Diagnostic Code 9435 provides that the Veteran's service-connected depressive disorder is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Initially, the Board notes that the evidence of record, to include the June 2009, March 2013, and September 2014 VA examinations, reflect the Veteran's service-connected depressive disorder is manifested by anxiety, depressed mood, and chronic sleep impairment.  The Board acknowledges that these symptoms are generally associated with the criteria for the current 30 percent rating.  However, both the June 2009 and September 2014 examinations also found the Veteran had difficulty in understanding complex commands, which is part of the criteria for a 50 percent evaluation.  Moreover, the March 2013 and September 2014 VA examination noted the Veteran had other symptoms associated with such a difficulty to include difficulty in establishing and maintaining effective work and social relationships.  The September 2014 VA examination noted flattened affect as well.  He was also noted as having panic attacks; which the June 2009 and September 2014 examinations noted occurred weekly or less often but the March 2013 VA examination stated occurred more often.  Thus, the Board finds that the Veteran's service-connected depressive disorder, NOS warrants a rating of at least 50 percent throughout the appeal.  Because the Veteran has a pending claim of service connection for posttraumatic stress disorder (PTSD), which is inextricably intertwined with this claim, the Board is remanding the rating in excess of 50 percent pending the adjudication of the Veteran's PTSD claim.

Analysis - Lumbar Spine

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In this case, the Board acknowledges that the Veteran's service-connected lumbar spine disorder has been manifested by complaints of pain throughout the pendency of this case.  However, even when taking into account his complaints of pain the record does not reflect he has forward flexion limited to 30 degrees or less.  For example, the May 2009 VA examination found he had flexion to 60 degrees, while the March 2013 VA examination showed he had flexion to 40 degrees.  Further, repetitive motion testing was conducted on both examinations and there was no change in forward flexion.  None of the other evidence of record reflects he has limitation of forward flexion to the extent necessary for a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Board also finds that the Veteran's service-connected lumbar spine disorder is not manifested by ankylosis.  Both the May 2009 and March 2013 VA examinations found the Veteran did not have ankylosis.  Moreover, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, while the Veteran does have limitation of motion of the lumbar spine the record does not reflect it is immobile and/or consolidated.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected lumbar spine disorder under the General Rating Formula for Diseases and Injuries of the Spine

The Board has also considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes which provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In this case, the record does not reflect the Veteran's lumbar spine disorder is manifested by incapacitating episodes as defined by VA regulations.  The May 2009 VA examination noted that the Veteran reported his lumbar spine disorder had not resulted in incapacitation.  The more recent March 2013 VA examination found that he had had no incapacitating episodes in the past 12 months.  Nothing in the other evidence of record reflects his service-connected lumbar spine disorder has resulted in incapacitating episodes as defined by VA regulations.  Therefore, a rating in excess of 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

As an additional matter, the Board observes that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine that associated, objective neurologic abnormalities are to be evaluated separately under the appropriate Diagnostic Code.  The Board observes that the Veteran's ulnar nerve entrapment of the left elbow is already in receipt of a separate evaluation.  Further, as detailed below, the Board finds that the Veteran has radiculopathy of the left lower extremity secondary to his service-connected lumbar spine disorder; and, as such, his appellate claim of service connection for left leg nerve disorder is resolved in his favor.  The record does not demonstrate any other associated neurologic impairment.

Analysis - Left Elbow Ulnar Nerve Impairment

The Veteran's service-connected ulnar nerve entrapment with olecranon spur, left elbow is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8716.  Under this Code, a distinction is made between the major and minor upper extremity.  In this case, the record indicates the Veteran's left elbow is part of his minor upper extremity.

Diagnostic Code 8716 provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the ulnar nerve of the minor upper extremity.  A 20 percent rating is warranted for incomplete paralysis of the ulnar nerve that is moderate.  A 30 percent rating is warranted for incomplete paralysis of the ulnar nerve that is severe.  A 50 percent rating is warranted for complete paralysis of the ulnar nerve; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened. 

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

In this case, the Board observes the Veteran reported pain and numbness from the left elbow down to the pinky finger, weakness, giving way and lack of endurance of the left elbow at his May 2009 VA examination.  He denied stiffness, swelling, heat, redness, locking, fatigability, or dislocation.  On physical examination, there were no signs of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Neurological evaluation of the upper extremities showed motor function was within normal limits.  Sensory function was abnormal with findings of ulnar nerve entrapment with reproducible nerve pam with radiation from elbow to pinky finger upon compression of ulnar nerve at epicondylar region.  The left upper extremity reflexes revealed biceps jerk and triceps jerk were both 2+ (normal).

The more recent March 2013 VA examination noted the Veteran had constant pain of the left upper extremity, which was found to be moderate; as well as numbness, paresthesias and/or dysesthesias which was described as severe.  Nevertheless, he had normal (5/5) muscle strength of the upper extremities; as well as normal reflex evaluation.  Moreover, the incomplete paralysis of the left upper extremity was found to be mild.

The Board acknowledges that it is not bound by the March 2013 VA examiner's description of the left upper extremity as having no more than mild incomplete paralysis.  However, it is competent medical evidence to be taken into account.  Moreover, despite the Veteran's complaints of moderate to severe symptomatology, the examination findings on this and the prior May 2009 VA examination indicates little or no functional impairment attributable to the service-connected ulnar nerve impairment of the left elbow; i.e., the impairment appears to be small in size, degree, or amount.  This finding is consistent with the other evidence of record as well.

In view of the foregoing, the Board finds the Veteran's service-connected ulnar nerve entrapment with olecranon spur, left elbow is manifested by no more than mild incomplete paralysis; it does not meet or nearly approximate the criteria of moderate incomplete paralysis.  Therefore, a rating in excess of 10 percent is not warranted in this case.  Further, even if the left elbow were part of the major upper extremity, the claim would still be denied because Diagnostic Code 8716 provides only a 10 percent rating for mild incomplete paralysis regardless of the extremity.

Analysis - Migraine Headaches

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a zero percent (noncompensable) disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In this case, the Board observes the May 2009 VA examination notes the Veteran reported headaches 2-3 times per week, and 6-8 out of 10 on pain scale.  He also reported that when headaches occur he was able to go to work but required medication.  He indicated the headaches would last for 8 hours; and the symptoms included sensitivity to light and sound, head pain and nausea.  The ability to perform daily functions during flare-ups was described as limited to light desk work.  However, it does not appear this examination explicitly addressed whether he experienced prostrating headaches, to include the frequency thereof.

The more recent March 2013 VA examination noted similar headache symptomatology to include head pain, sensitivity to light and sound, and nausea.  Moreover, this examination noted that the Veteran experienced characteristic prostrating attacks occurring more frequently than once per month.  In other words, this examination indicated the frequency of prostrating attacks was consistent with the criteria for a 30 percent evaluation under Diagnostic Coded 8100.  Nothing in the other evidence of record appears to refute this determination.  As such, the Board finds that the Veteran is entitled to a 30 percent evaluation for his headaches.  See 38 C.F.R. §§ 4.3, 4.7.

The Board further notes that the March 2013 VA examination found the Veteran did not experience very frequent completely prostrating and prolonged attacks.  Moreover, the other evidence of record does not appear to indicate the headaches, in and of themselves, are productive of severe economic inadaptability.  Accordingly, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent under Diagnostic Code 8100.


Other Considerations

The Board notes that in evaluating the service-connected disabilities discussed above, it took into account the possibility of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not demonstrate any distinctive period(s) where the Veteran met or nearly approximated the criteria for rating(s) in excess of those which the Board has found to be warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology of the Veteran service-connected lumbar spine disorder, left elbow ulnar nerve impairment, and migraine headaches.  As detailed above, the Board considered the overall functional impairment of the left elbow in terms of incomplete paralysis; as well as the frequency and severity of his migraine headaches.  His lumbar spine disorder is primarily manifested by pain and resulting functional impairment to include limitation of motion.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 mandate that the Board take into account such impairment in determining the appropriate schedular rating; and limitation of motion is part of the schedular criteria.  Moreover, no indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization is demonstrated for these disabilities, either separately or together.  In view of the foregoing, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected lumbar spine disorder, left elbow ulnar nerve impairment, and migraine headaches.  Therefore, referral for consideration of extraschedular rating is not warranted.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Tinnitus

In this case, the Veteran has reported that his tinnitus originated while on active duty.  For example, at a May 2009 audio examination he reported a 6 year history of the condition. 

The Board observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U. S. Vet. App. February 9, 2015).  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id.

As stated above, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles.  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the credible lay evidence of record shows that it began in military service and continued thereafter.  Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warrant for tinnitus.



Analysis - Stomach disorder/acid reflux

The Board acknowledges that the Veteran has had stomach problems that originated while on active duty as documented in his service treatment records.  Further, at the May 2009 VA examination he reported that he had experienced intermittent symptoms of heartburn, epigastric pain and swelling.  However, he reported that he had no dysphagia, scapular pain, arm pain, hematemesis, passing of black tarry stools, reflux, regurgitation of stomach contents, nausea, or vomiting.  Granted, no diagnosis was made on this examination because the examiner stated that there was no pathology to render a diagnosis.  Nevertheless, in a subsequent addendum it was concluded that the Veteran's symptomatology was due to duodenal gastritis for which service connection was subsequently established.

A thorough review of the other evidence of record does not reflect the Veteran's complaints have been attributed to a competent medical diagnosis other than the service-connected duodenal gastritis.  Further, the record reflects all of the Veteran's stomach symptoms have been attributed to the service-connected duodenal gastritis in evaluating that disability.  The law precludes compensating a claimant twice (or more) for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

For these reasons, the Board finds the competent medical and other evidence of record does not reflect the Veteran has a stomach disorder/acid reflux other than his already service-connected duodenal gastritis.  Therefore, service connection must be denied.

Analysis -- Astigmatism

Initially, the Board acknowledges that the Veteran did undergo PRK surgery in December 2004 while on active duty.  Further, the competent medical evidence confirms he has astigmatism, and that it is a residual of the PRK surgery.

The Board notes, however, that congenital or developmental defects, e.g., refractive error of the eyes, as such are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c).  In Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003), the Federal Circuit upheld the validity of 38 C.F.R. § 3.303(c) which excludes refractive error of the eye from definitions of injury and disease as a permissible construction of statutes governing veteran's disability benefits.  Refractive errors are defined to include astigmatism, myopia, and presbyopia. See M21-1MR, Part III, Subpart iv, 4.B.10.d. 

In short, the Veteran's astigmatism is not considered a disability for VA purposes; i.e., it is not a disability for which service connection may be established.  Consequently, this claim must be denied.

Analysis - Diabetes

The Veteran has contended that he developed diabetes while on active duty.

The Board acknowledges that service treatment records dated in August 2001 reflect the Veteran was seen for diabetes screening.  However, the examination and test results were normal.  In other words, he was not diagnosed for diabetes at that time, nor is such a diagnosis shown in the rest of his service treatment records.  The May 2009 VA examination found there was no pathology to render a diagnosis of diabetes.  More recently, treatment records dated in March 2014 found the Veteran had no diabetes.

In short, the competent medical evidence does not reflect the Veteran has been diagnosed with diabetes to include on medical evaluations that were conducted for the specific purpose of determining whether he has such a disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a competent medical diagnosis of diabetes at any time during the pendency of this case.  

The Board also acknowledges, as discussed in the REMAND portion of the decision below, that this case warrants consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, diabetes is a known clinical diagnosis, and, as such, the undiagnosed illness provisions would not be applicable to this claim.  Further, to the extent these statutory and regulatory provisions also pertain to medically unexplained chronic multisymptom illness there would still need to be competent medical evidence of diabetes to even consider whether this aspect applies, and in any event, it is excluded by the regulation.  38 C.F.R. § 3.317(a) (2014).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes, and it must be denied.




Analysis - Left Leg Nerve Disorder

The Veteran essentially contends that he has a nerve disorder of the left leg secondary to his service-connected lumbar spine disorder.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, as noted above, Note (1) to the Note (1) to the General Rating Formula for Diseases and Injuries of the Spine that associated, objective neurologic abnormalities are to be evaluated separately under the appropriate Diagnostic Code.  

The Board notes that the Veteran's service treatment records reflect he was diagnosed with radiculopathy of the left lower extremity.  However, the claim was denied below on the basis the May 2009 VA examination found no pathology to render a diagnosis of such a disability.  Nevertheless, the more recent March 2013 VA examination found the Veteran did have radiculopathy of the left lower extremity secondary to his service-connected lumbar spine disorder.  Moreover, as already stated, the Court has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain, supra.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent medical and other evidence of record reflects the Veteran has radiculopathy of the left lower extremity secondary to his service-connected lumbar spine disorder.  Therefore, service connection is warranted for this disability.



ORDER

An initial rating of 50 percent for depressive disorder, NOS, is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for service-connected lumbar spine disorder is denied.

An initial rating in excess of 10 percent for service-connected ulnar nerve entrapment with olecranon spur, left elbow, is denied.

An initial rating of no more than 30 percent for service-connected migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted.

Service connection for a stomach disorder/acid reflux other than the service-connected duodenal gastritis is denied.

Service connection for residual astigmatism, post-PRK surgery, is denied.

Service connection for diabetes is denied.

Service connection for radiculopathy of the left lower extremity is granted.



REMAND

As to the claim of a rating in excess of 50 percent for the Veteran's service-connected depressive disorder, NOS, because the Veteran has a pending claim of service connection for PTSD, the Board will remand entitlement to an evaluation in excess of 50 percent in light of this inextricably intertwined unadjudicated claim.

The Board notes the Veteran has reported he served in Iraq during his active service, and engaged in combat therein and his DD Form 214 reflects he received the Iraq Campaign Medal and had over 6 months of foreign service, establishing service in the Southwest Asia theater of operations during the Persian Gulf War period. 

Under 38 U.S.C.A. § 1117, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See also 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. 
 § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).  (Emphasis added).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In this case, the Veteran's skin and heart disorder claims were denied below on the basis that no disability was demonstrated on the May 2009 VA examination, even though there was evidence of skin problems in the service treatment records.  Similarly, there were complaints of pain in the service treatment records, but the May 2009 VA examiner found there was no pathology to render a diagnosis for the Veteran's complaints of right wrist and right knee pain.  The Board acknowledges the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in Joyner v. McDonald, 766 F.3d. 1393 (2014), the Federal Circuit recently found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117." 

In view of the foregoing, the Board determines that this case should be remanded for determination of whether 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 apply to this case.  Regardless of that determination, the Board also finds that new examinations and opinions are required to clarify whether the Veteran currently has disabilities of the skin, heart, right wrist, and/or right elbow, and, if so, whether such disability is etiologically linked to service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board notes that the resolution of the skin, heart, right wrist, and right knee claims may affect whether the Veteran is entitled to a TDIU.  As such, these issues are inextricably intertwined, and the Board will defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records through official channels.  Thereafter, make a determination as to whether he had active service in the Southwest Asia theater of operations during the Persian Gulf War so as to warrant consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his skin, heart, right wrist, and right knee since May 2009.  Even if the Veteran does not respond, determine if there are any outstanding VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service skin, heart, right wrist, and right knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the nature and etiology of his claimed skin, heart, right wrist, and right knee disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Then examiner(s) must respond to the following inquiries:

(a) Please state whether the symptoms of any skin, heart, right wrist, or right knee condition are attributable to a known clinical diagnosis. 

(b) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

If it is determined the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are applicable to this case, the examiner(s) should also address the following:

(c) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.  

5.  After completing any additional development deemed necessary, adjudicate whether service connection is warranted for PTSD and then readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of the claim of entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the July 2011 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


